DETAILED ACTION
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    This Office Action is responsive to the Applicant’s Response to Election/Restriction filed on 07/11/2022, in which claims 1-13 have been elected without traverse, claims 14-18 have been withdrawn accordingly and entered of record.
3.   Claims 1-13 are pending for examination.

Information Disclosure Statement
4.   The Information Disclosure Statement (IDS) submitted on 03/03/2021 has been considered by the examiner and made of record in the application file.

Priority
5.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the application file.

Claim Rejections - 35 USC § 112(b)
6.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.     Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claim 11, - line 14, recites “a ground voltage”. This claim language renders the recited claim limitation (underlined above) being ambiguous, unclear and confusing. Is the recited claim limitation “a ground voltage” being same or different as to the recited limitation “a ground voltage” on lines 11-12 of the claim? 
                            - lines 18-19, recites “a ground voltage”. This claim language renders the recited claim limitation (underlined above) being ambiguous, unclear and confusing. Is the recited claim limitation “a ground voltage” being same or different as to the recited limitation “a ground voltage” on lines 11-12 of the claim? 
                          - lines 19-20, recites “a second power terminal of the first circuit configured to receive a first power voltage”. This claim language renders the recited claim limitation (underlined above) being ambiguous, unclear and confusing. Figures 1-2 and paragraph [0043] of the specification disclose a second power terminal (Fig. 2, 321) of the first circuit (Fig. 2, 301) of the slave die (Fig. 1, 320, 330 or 340) configured to receive the ground voltage (VSS), but it does not disclose “a second power terminal of the first circuit configured to receive a first power voltage”, as recited in the claim. 
                         - line 21, recites “a second power voltage”. This claim language renders the recited claim limitation (underlined above) being ambiguous, unclear and confusing. Is the recited claim limitation “a second power voltage” being same or different as to the recited limitation “a second power voltage” on line 13 of the claim? 
                          - lines 22-23, recites “a ground voltage”. This claim language renders the recited claim limitation (underlined above) being ambiguous, unclear and confusing. Is the recited claim limitation “a ground voltage” being same or different as to the recited limitation “a ground voltage” on lines 11-12 of the claim? 
            Claims 12 and 13 are rejected due to the rejection of parent claim 11 above.


Allowable Subject Matter
8.   Claims 1-10 are allowed. Claims 11-13 would be allowable if amended and/or justified to overcome the objection and the 112b rejections of the claims above.
9.  The following is a statement of reason for indication of allowable subject matter:
      Regarding independent claims 1 and 7, the prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having “a first circuit including a first power terminal and a second power terminal; a second circuit including a third power terminal and a fourth power terminal; and 10a power control circuit configured to apply a first power voltage or a ground voltage to the first power terminal and the ground voltage to the second power terminal based on the identifiers”, and a combination of other limitations thereof as claimed in the claims. Claims 2-6 and 8-10 depend on claims 1 and 7, respectively.
        
Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M HOANG whose telephone number is (571) 270-1515.  The examiner can normally be reached on Monday-Friday 8:30AM - 5:00PM EST.
            Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian, can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRI M HOANG/Primary Examiner, Art Unit 2827